Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 and 2/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
US reference(s) #1 of IDS dated 6/8/2021 is a general background reference directed to tracking usage of the system based on the user data.
Foreign reference(s) #1 of IDS dated 6/8/2021 which corresponds to at least US PgPub 20040196473 general background references directed to utilizing a stylus to interface with printer software for obtaining interactive printed matter
Foreign reference(s) #2 of IDS dated 6/8/2021 corresponding to US PgPub 20140111831 is general background references directed to logging data related to a print job for subsequent tracking.
NPL reference #1 of IDS dated 6/8/2021 directed to logging data related to a print job for tracking user printing activity.  This document is substantially illegible.
US reference(s) #1-3 and foreign reference #1 of IDS dated 2/8/2022 are general background reference directed to the recognition and capture of biometric information of a user for at least authentication purposes.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobutani (US 20150049923).
Regarding claim 1: Nobutani discloses a non-transitory machine readable medium storing instructions [¶0080] executable by a processor to: 
receive a request to perform a document processing job [screen operation module 122 accepts an instruction from a user. The screen operation module 122 accepts an instruction such as an instruction to send a facsimile, ¶0036]; 
capture a biometric user characteristic associated with the request via a biometric authentication component [image obtaining module 112 obtains an image. Here, the expression "to obtain an image" refers to capturing an image of a user or the like by a camera included in the information processing apparatus 100 and receiving the captured image ... the image obtaining module 112 may capture an image of one person (user) in the first shooting, and may capture a person other than the user in the second shooting. The first shooting may be a shooting for log in for using the main body apparatus, ¶0034]; and 
create a log entry comprising the biometric user characteristic and a plurality of details associated with the document processing job [the data storage module 176 may store, for example, the date and time at which an instruction has been accepted (year, month, day, hours, minutes, seconds, milliseconds, or a combination of these), the ID of a user or the like identified from these items of biometric information, and a processing result indicating whether a process in response to the instruction has been performed ... whether a face log function is ON (whether a log storage process by the data storage module 176 has been set) is determined. In the case where the face log function is ON ... the face image of the user A400 is stored as a log in the data storage module 176, ¶0042 & ¶0049-0050].

Regarding claim 2: Nobutani discloses the non-transitory machine readable medium of claim 1, wherein the biometric user characteristic associated with the request comprises a photo of a user who creates the request to perform the document processing job captured by a camera comprising the biometric authentication component [camera 420 captures an image of the user A400, and the feature extraction module 114 extracts a face image of the user A400, ¶0047].

Regarding claim 3: Nobutani discloses the non-transitory machine readable medium of claim 1, wherein the plurality of details associated with the document processing job comprise at least one of the following: a job type, a document type, a date of the request, a time of the request, a device identifier, and a user identifier [the data storage module 176 may store, for example, the date and time at which an instruction has been accepted (year, month, day, hours, minutes, seconds, milliseconds, or a combination of these), the ID of a user or the like identified from these items of biometric information, and a processing result indicating whether a process in response to the instruction has been performed, ¶0042].

Regarding claim 4: Nobutani discloses the non-transitory machine readable medium of claim 1, wherein the instructions to capture the biometric user characteristic further comprise instructions to authenticate a user associated with the biometric user characteristic via the biometric authentication component [The face detection module 110 is connected to a camera or the like, accepts an image, and extracts biometric information. Note that the term "biometric information" refers to information indicating a human being's physical features, which is used for so-called biometric authentication. ¶0029].

Regarding claim 5: Nobutani discloses the non-transitory machine readable medium of claim 4, wherein the instructions to authenticate the user associated with the biometric user characteristic comprise instructions to compare the biometric user characteristic to a stored biometric user characteristic associated with a user profile for a user who creates the request to perform the document processing job [a user starts operating the image forming apparatus 450 ... a face image of the user A400 is extracted. The camera 420 captures an image of the user A400, and the feature extraction module 114 extracts a face image of the user A400 ... the face image of the user A400 and the face images of registered people are subjected to pattern matching. If the user A400 is a registered person [interpreted as some type user profile], log in is successful, ¶0045-0048].

Regarding claim 6: Nobutani discloses the non-transitory machine readable medium of claim 1, wherein the biometric authentication component comprises at least one of the following: a camera, a fingerprint reader, a hand geometry scanner, an ocular scanner, a signature pad, and a voice capture component [The face detection module 110 is connected to a camera or the like, accepts an image, and extracts biometric information. Note that the term "biometric information" refers to information indicating a human being's physical features, which is used for so-called biometric authentication. ¶0029].

Regarding claim 8: Nobutani discloses the non-transitory machine readable medium of claim 1, wherein the request to perform the document processing job comprises a plurality of actions [The setting information storage module 172 is connected to the screen operation module 122 and the screen display module 124 of the operation module 120. The setting information storage module 172 stores, for example, information set in the main body apparatus on the basis of an operation performed by the user on the screen operation module 122. In addition, the main body apparatus performs a process in accordance with the set information. For example, in the case of sending a facsimile, the set information corresponds to information such as an address; in the case of a copy process, the set information corresponds to a sheet size, the number of pages, etc., ¶0040, ¶0054 & ¶0057].

Regarding claim 9: Nobutani discloses the non-transitory machine readable medium of claim 8, wherein the instructions to create the log entry comprise instructions to create a plurality of log entries, wherein each of the plurality of log entries is associated with a respective one of the plurality of actions [the data storage module 176 may store, for example, the date and time at which an instruction has been accepted (year, month, day, hours, minutes, seconds, milliseconds, or a combination of these), the ID of a user or the like identified from these items of biometric information, and a processing result indicating whether a process in response to the instruction has been performed, ¶0042].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobutani (US 20150049923) in view of Shin (US PgPub 20150221717).
Regarding claim 7: Nobutani discloses the non-transitory machine readable medium of claim 1.
Nobutani does not appear to disclose wherein the document processing job comprises insertion of a watermark associated with the biometric user characteristic into a document associated with the document processing job.
Shin discloses in a well-known, related system from the same field of endeavor [Abstract] wherein the document processing job comprises insertion of a watermark associated with the biometric user characteristic into a document associated with the document processing job [the acquiring of biometric information includes obtaining a characteristic portion from the biometric information. In some implementations, the method further comprises, after the encoding the biometric information, converting the encoded biometric information into a mark so that the biometric information is visualized in the secured electronic document. In some implementations, the integrating the encoded biometric information comprises combining the encoded biometric information with a meta field of the electronic document so that the biometric information is non-visually included in the secured electronic document, ¶0007].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Nobutani to support the insertion of a watermark associated with the biometric user characteristic into a document associated with the document processing job as disclosed by Shin because provides for securing the authenticity of a signer by virtue of a biometric-signal-based electronic signature in order to effectively prevent denial of signature as discussed by Shin in at least paragraph 0005.

Regarding claim 10: Nobutani discloses a method comprising: 
receiving a request to perform a document processing job by a device [screen operation module 122 accepts an instruction from a user. The screen operation module 122 accepts an instruction such as an instruction to send a facsimile, ¶0036];
 capturing, by the device, a biometric user characteristic from a user associated with the request [image obtaining module 112 obtains an image. Here, the expression "to obtain an image" refers to capturing an image of a user or the like by a camera included in the information processing apparatus 100 and receiving the captured image ... the image obtaining module 112 may capture an image of one person (user) in the first shooting, and may capture a person other than the user in the second shooting. The first shooting may be a shooting for log in for using the main body apparatus, ¶0034]; 
encoding the biometric user characteristic as metadata associated with an electronic version of a document associated with the document processing job; and 
performing the document processing job [the data storage module 176 may store, for example, the date and time at which an instruction has been accepted (year, month, day, hours, minutes, seconds, milliseconds, or a combination of these), the ID of a user or the like identified from these items of biometric information, and a processing result indicating whether a process in response to the instruction has been performed ... whether a face log function is ON (whether a log storage process by the data storage module 176 has been set) is determined. In the case where the face log function is ON ... the face image of the user A400 is stored as a log in the data storage module 176, ¶0042 & ¶0049-0050].
	Nobutani appears to fail to disclose encoding the biometric user characteristic as metadata associated with an electronic version of a document associated with the document processing job.
Shin discloses in related system from the same field of endeavor [Abstract] encoding the biometric user characteristic as metadata associated with an electronic version of a document associated with the document processing job [the acquiring of biometric information includes obtaining a characteristic portion from the biometric information. In some implementations, the method further comprises, after the encoding the biometric information, converting the encoded biometric information into a mark so that the biometric information is visualized in the secured electronic document. In some implementations, the integrating the encoded biometric information comprises combining the encoded biometric information with a meta field of the electronic document so that the biometric information is non-visually included in the secured electronic document, ¶0007].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Nobutani to support the insertion of a watermark associated with the biometric user characteristic into a document associated with the document processing job as disclosed by Shin because doing so provides for securing the authenticity of a signer by virtue of a biometric-signal-based electronic signature in order to effectively prevent denial of signature as discussed by Shin in at least paragraph 0005.

Regarding claim 11: Nobutani in view of Shin discloses the method of Claim 10, wherein the document processing job comprises at least one of the following: a copy operation, a scan operation, a transmission operation, and a print operation [in the case of sending a facsimile, the set information corresponds to information such as an address; in the case of a copy process, the set information corresponds to a sheet size, the number of pages, etc., ¶0040 & ¶0065].

Regarding claim 12: Nobutani in view of Shin discloses the method of Claim 11.
Nobutani appears to fail to disclose wherein encoding the biometric user characteristic as metadata comprises adding a scannable code to the electronic version of the document.
Shin discloses wherein encoding the biometric user characteristic as metadata comprises adding a scannable code to the electronic version of the document [the acquiring of biometric information includes obtaining a characteristic portion from the biometric information. In some implementations, the method further comprises, after the encoding the biometric information, converting the encoded biometric information into a mark so that the biometric information is visualized in the secured electronic document. In some implementations, the integrating the encoded biometric information comprises combining the encoded biometric information with a meta field of the electronic document so that the biometric information is non-visually included in the secured electronic document ... In some implementations, the mark includes a barcode, a QR code, or any visualized identification mark, ¶0007].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Nobutani to support encoding the biometric user characteristic as metadata comprises adding a scannable code to the electronic version of the document as disclosed by Shin because doing so provides for securing the authenticity of a signer by virtue of a biometric-signal-based electronic signature in order to effectively prevent denial of signature as discussed by Shin in at least paragraph 0005.

Regarding claim 13: Nobutani in view of Shin discloses the method of claim 11, wherein encoding the biometric user characteristic as metadata comprises creating a log entry comprising the biometric user characteristic and a plurality of details associated with the document processing job [the data storage module 176 may store, for example, the date and time at which an instruction has been accepted (year, month, day, hours, minutes, seconds, milliseconds, or a combination of these), the ID of a user or the like identified from these items of biometric information, and a processing result indicating whether a process in response to the instruction has been performed, ¶0042].
	Nobutani appears to fail to disclose where the biometric user characteristic is encoded as metadata.
	Shin discloses encoding the biometric user characteristic as metadata [the electronic signature combining unit combines the encoded biometric information with a meta field of the electronic document so that the biometric information is non-visually integrated with the electronic document, ¶0011].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Nobutani to support encoding the biometric user characteristic as metadata as disclosed by Shin because doing so provides for securing the authenticity of a signer by virtue of a biometric-signal-based electronic signature in order to effectively prevent denial of signature as discussed by Shin in at least paragraph 0005.

Regarding claim 14: Nobutani discloses a system, comprising: 
an authentication engine to: capture a biometric user characteristic associated with a user, and authenticate the user according to the biometric user characteristic [a face image of the user A400 is extracted ... If the user A400 is a registered person, log in is successful. In the case of successful log in, for example, a recognition message display area 800a is displayed, ¶0047-0048]; and 
a job engine to: receive a request to perform a document processing job on a document from the user [e.g. copy or facsimile operation, ¶0040 & ¶0054], encode the biometric user characteristic for inclusion on the document associated with the document, and 
perform the document processing job [it is determined whether a condition necessary for execution is satisfied ... execution is started, ¶0052 & ¶0061].
Nobutani appears to fail to disclose encoding the biometric user characteristic for inclusion on the document associated with the document.
Shin discloses in related system from the same field of endeavor [Abstract] encoding the biometric user characteristic for inclusion on the document associated with the document [the acquiring of biometric information includes obtaining a characteristic portion from the biometric information. In some implementations, the method further comprises, after the encoding the biometric information, converting the encoded biometric information into a mark so that the biometric information is visualized in the secured electronic document. In some implementations, the integrating the encoded biometric information comprises combining the encoded biometric information with a meta field of the electronic document so that the biometric information is non-visually included in the secured electronic document ... In some implementations, the mark includes a barcode, a QR code, or any visualized identification mark, ¶0007].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Nobutani to support the insertion of a watermark associated with the biometric user characteristic into a document associated with the document processing job as disclosed by Shin because doing so provides for securing the authenticity of a signer by virtue of a biometric-signal-based electronic signature in order to effectively prevent denial of signature as discussed by Shin in at least paragraph 0005.

Regarding claim 15: Nobutani in view of Shin discloses the system of Claim 14.
Nobutani appears to fail to disclose wherein the inclusion of the encoded biometric user characteristic comprises insertion of a watermark identifying the authenticated user onto the document.
Shin discloses wherein the inclusion of the encoded biometric user characteristic comprises insertion of a watermark identifying the authenticated user onto the document [the method further comprises, after the encoding the biometric information, converting the encoded biometric information into a mark so that the biometric information is visualized in the secured electronic document, ¶0007].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Nobutani to support the inclusion of the encoded biometric user characteristic comprises insertion of a watermark identifying the authenticated user onto the document as disclosed by Shin because doing so provides for securing the authenticity of a signer by virtue of a biometric-signal-based electronic signature in order to effectively prevent denial of signature as discussed by Shin in at least paragraph 0005.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellis et al., US PgPub 20070220614, discloses a method for protecting sensitive or otherwise valuable documents through biometric protection to prevent tampering as well as verifying individuals authorized to access such documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672